Citation Nr: 1026077	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from August 1971 to May 1975, and 
from August 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board notes that during his hearing held at the RO, in 
September 2006, it was stated that the Veteran desired to 
withdraw his appeals on the issues of service connection for 
neuropathy, and retinopathy.  See 38 C.F.R. § 20.204(b) (2009).  


FINDINGS OF FACT

1.  The Veteran does not have PTSD that was caused or aggravated 
by his service.

2.  The Veteran does not have hypertension that was caused or 
aggravated by his service, or by a service-connected disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).  

2.  Hypertension was not incurred in, or aggravated by, active 
service, or by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
PTSD, and hypertension.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including hypertension, may be presumed to have been incurred 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice- connected disease, will 
be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-connected 
disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation 
of a veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322 (2009).  

The Veteran filed his informal claim in April 2003.  Effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
Veterans Claims Court's decision in Allen v. Principi, 7 Vet. 
App. 439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  Under the revised 
section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity 
of the nonservice-connected disease or 
injury. The rating activity will determine 
the baseline and current levels of severity 
under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline 
level of severity, as well as any increase 
in severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the veteran in evaluating the 
secondary service connection claim under either the old or new 
criteria, which came in effect in October 2006 to address the 
Allen decision.  The Board has reviewed this case under both 
Allen and the old and new criteria.  See generally, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004).  

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

Service connection is currently in effect for diabetes mellitus.

The Veteran's service records, and his discharge (DD Form 214) 
show the following: his military occupation specialty (MOS) was 
mess management specialist; he served aboard the U.S.S. Hancock 
the U.S.S. Henderson, and the U.S.S. Kansas City; his awards 
include the Vietnam Service Medal.  

The Veteran's service medical records do not show treatment for 
hypertension, or psychiatric symptoms.  A July 1981 report shows 
that he received a psychiatric evaluation, that he was given "a 
very exhaustive psychiatric evaluation," and that he was found 
to have no psychiatric disease.  The only separation examination 
report of record is from the Veteran's first period of active 
duty, and is dated in May 1975.  This report shows that his 
heart, and psychiatric condition, were clinically evaluated as 
normal, and that his blood pressure was 128/84.  See also June 
1974 "annual food handling" examination report (same, with 
blood pressure recorded as 120/80).  

As for the post-service medical evidence, it consists of a VA and 
non-VA reports, dated between 2002 and 2006.  This evidence shows 
treatment for psychiatric symptoms between 2002 and 2003, with a 
notation of sexual abuse, and psychiatric disorders that include 
PTSD, depression, dysthymia, impulse control disorder NOS (not 
otherwise specified), and a personality disorder NOS.  There is a 
notation, "PTSD not related [to] sex problem."  The VA evidence 
indicates treatment for hypertension since 2003.  
A.	Hypertension

With regard to the claim for hypertension, and the possibility of 
direct or presumptive service connection, the Board finds that a 
chronic condition is not shown during service.  See 38 C.F.R. § 
3.303.  The Veteran was not treated for hypertension during 
service, nor is hypertension shown to have been manifested to a 
compensable degree within one year of separation from service.  
See 38 C.F.R. § 3.307, 3.309.  

In addition, there is no competent medical evidence to show that 
hypertension is related to service, and the earliest medical 
evidence of hypertension is dated in 2003.  This is a period of 
approximately 21 years following separation from service.  This 
lengthy period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. 
Cir. 2000).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim on a direct and presumptive 
basis, and that the claim must be denied.  

However, the Veteran primarily asserts that his hypertension is 
related to his service-connected diabetes mellitus.  The Board 
finds that this claim must also be denied.  There is no competent 
opinion of record which indicates that the Veteran has 
hypertension that is related to his service-connected diabetes 
mellitus.  The Board therefore finds that the preponderance of 
the evidence is against the claim that the Veteran has 
hypertension that was caused or aggravated by a service-connected 
disability, and that the claim must be denied.  See 38 C.F.R. § 
3.310; Allen.  

B.  PTSD

With regard to the claim for PTSD, the Veteran asserts that he 
has PTSD due to witnessing a fatal accident during service.  

The Board initially finds that the evidence does not show that 
the Veteran participated in combat.  The Veteran has not asserted 
that he participated in combat, and he is not shown to have 
received commendations or awards that warrant the conclusion that 
he participated in combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. 
Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, M21-
1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  The Board 
therefore finds that the Veteran did not participate in "combat" 
for the purposes of the combat presumption.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).  In reaching this determination, 
the Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against a finding of 
participation in combat, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  

As it is not shown the Veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service stressor 
must be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); see also M21-
1MR, Part III.iv.4.H.29.a, i.  

The Board finds that there is no verified stressor to serve as a 
basis for granting the Veteran's PTSD claim.  The only evidence 
as to a claimed stressor is the Veteran's assertion that he saw a 
"friend" on his aircraft carrier killed when he backed into an 
airplane propeller.  See transcript of Veteran's hearing , held 
in September 2006; see also notation in a 2003 private medical 
report.  The transcript indicates that the Veteran was to provide 
details of this claimed stressor after his hearing; there is 
nothing of record to show that he did so.  

It appears that in July 2003, the Veteran was sent a PTSD 
questionnaire, which was never completed and returned.  During 
his September 2006 hearing at the RO, the Veteran testified that 
he never received this questionnaire.  That same month, the RO 
sent the Veteran another PTSD questionnaire.  There is no record 
to show that this questionnaire was ever completed and returned.  

The Court has held that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed to 
support a PTSD stressor.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 
M21-1MR, Part IV.ii.1.D.15.a (attempt at corroboration not 
required where stressors are not capable of being documented), 
and 14.d. (noting that claimants must provide, at a minimum, a 
stressor that can be documented, the location where the incident 
took place, the approximate date (within a two-month period of 
time) of the incident, and the unit of assignment at the time the 
stressful event occurred).

In this case, the Veteran has not provided a location or a 
reasonably specific time frame for a claimed stressor, or the 
name of anyone involved, and the claimed stressor does not 
appears to be capable of verification.  See M21-1MR, Part 
III.iv.4.H.32.j.  In a memorandum, dated in April 2007, the RO 
determined that the Veteran had failed to submit sufficient 
stressor details that were capable of verification.  See M21- 
1MR, Part IV.ii.1.D.16.  Simply stated, the Veteran has given us 
nothing that the VA can confirm.  

In summary, the Veteran has failed to provide VA with reasonably 
specific details of a claimed stressor.  In addition, there is no 
evidence in the Veteran's discharges, his personnel file, or the 
other evidence of record that is sufficient to corroborate a 
claimed stressor, and the Board finds that there is no verified, 
claimed stressor.  The Board has therefore determined that the 
evidence does not warrant the conclusion that a claimed stressor 
has been verified.  Given the foregoing, the Veteran's claim for 
service connection for PTSD fails on the basis that the Veteran 
is not shown to have participated in combat; there is no verified 
stressor; and that all elements required for such a showing have 
not been met.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for PTSD.  Accordingly, service connection for PTSD must be 
denied.  

C.  Conclusion

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that PTSD, and 
hypertension, were caused or aggravated by service that ended in 
1981, and/or that hypertension was aggravated by service-
connected diabetes mellitus.  The Veteran's statements would 
normally be competent evidence to show that he experienced 
psychiatric or high blood pressure symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, the Board notes that the 
Veteran has not specifically asserted that he experienced either 
of these symptoms during service, or on an ongoing basis since 
his separation from service.  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's oral and written testimony is 
insufficiently probative to warrant a grant of either of the 
claims.  The Veteran does not have the requisite skill, 
knowledge, or training, to be competent to provide a diagnosis of 
hypertension, or PTSD, or to state whether PTSD or hypertension 
was caused or aggravated by service, or that hypertension was 
aggravated by his service-connected diabetes mellitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the Veteran's 
service treatment records do not show any relevant treatment, the 
post-service medical records do not show any relevant treatment 
prior to 2002, and there is no competent evidence of a nexus 
between hypertension, or PTSD, and the Veteran's service, or 
between hypertension and his service-connected diabetes mellitus.  
Given the foregoing, the Board finds that the service treatment 
reports, and the post-service medical evidence, outweigh the 
Veteran's contentions to the effect that he has the claimed 
conditions that are related to his service, or to a service-
connected disability.   

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in July 2003.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's service treatment reports, and his 
VA and non-VA medical records.  

The Veteran has not been afforded examinations, and etiological 
opinions have not been obtained.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

With regard to the claim for hypertension, there is no relevant 
treatment during service.  The earliest relevant post-service 
medical evidence is dated in 2003, which is about 21 years after 
separation from service, and there is no competent evidence to 
show that the Veteran has hypertension that is related to his 
service. 
 
With regard to the claim for PTSD, the Veteran's PTSD claim has 
been denied because it is not shown that the Veteran engaged in 
combat, and because the Veteran has not sufficiently identified a 
claimed stressor.  Simply stated, the claim cannot be granted 
absent proof of participation in combat, and/or a verified 
stressor.  

Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


